IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2007

                                No. 06-40638                 Charles R. Fulbruge III
                             Conference Calendar                     Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GREGORY DEWAYNE WORTH

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 2:05-CR-3-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Gregory Dewayne Worth appeals his conviction and sentence for
possession with the intent to distribute cocaine. Worth argues that the district
court erred in increasing his offense level by two points under U.S.S.G. § 3C1.1
based on a finding that he obstructed justice. He further contends that the
district court abused its discretion in denying his motion to withdraw his guilty




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40638

plea. The Government responds by seeking to enforce Worth’s appeal waiver
and contends that his arguments are barred from review.
      Worth bore the burden of establishing a fair and just reason for
withdrawing his guilty plea. See United States v. Powell, 354 F.3d 362, 370 (5th
Cir. 2003). Worth argues that he did not understand that he would be held
responsible for 158 grams of crack cocaine. Based on a review of the totality of
circumstances and an examination of the factors enumerated in United States
v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), we find that the district court did
not abuse its discretion by denying Worth’s motion to withdraw his plea. See id.
      Worth pleaded guilty pursuant to a plea agreement wherein he waived his
right to appeal his conviction and sentence, with the exception that he could
appeal a sentence in excess of the statutory maximum. Worth’s appeal waiver
was knowing and voluntary, and therefore, the waiver is enforced. See United
States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992). As such, we do not
address the merits of Worth’s challenge to his sentence because it does not fall
within the exceptions to the appeal waiver.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2